Citation Nr: 0423909	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle and 
Achilles tendon disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1993 to May 
1999.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member 
could direct Board personnel to undertake the action 
essential for a proper appellate decision. 
See 38 C.F.R. § 19.9(a)(2) (2002).  Based on that regulation, 
on January 14, 2003, the Board ordered further development in 
this case.  The case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

However, on May 1, 2003, before the EDU could undertake any 
additional development, the United States Court of Appeals 
for the Federal Circuit 
(the Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a) because 38 C.F.R. 
§ 19.9(a)(2) denied appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration, and without having to 
obtain the appellant's waiver.  For this reason, the case was 
remanded to the RO by the Board in September 2003.  

In January 2004, after undertaking the additional development 
requested by the Board, the RO issued a supplemental 
statement of the case (SSOC) which confirmed and continued 
its previous denial of the veteran's claim.  In May 2004, the 
veteran's representative submitted additional written 
argument in support of his appeal.  
Issue not currently on appeal

The veteran's appeal originally also encompassed the issue of 
entitlement to a compensable evaluation for bursitis of the 
left elbow.  That issue was the subject of a separate, final 
Board decision in January 2003 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2003).  


FINDING OF FACT

The medical evidence of record does not show a current 
diagnosis of a right ankle and/or Achilles tendon disability.  


CONCLUSION OF LAW

A right ankle and Achilles tendon disability was not incurred 
in or aggravated by the veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a right ankle and Achilles tendon injury.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
2001 statement of the case (SOC) and the January 2004 SSOC.  
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
April 2001.  This letter informed the veteran of the 
provisions of the VCAA.  Specifically, the letter informed 
the veteran that VA is required to make reasonable efforts to 
help him obtain records relevant to his claim, and to notify 
him when VA is unsuccessful in obtaining these records.  The 
veteran was advised, however, that it was ultimately his 
responsibility to provide the evidence in support of his 
claim.  In addition, in the January 2004  SSOC the veteran 
was again advised of the provisions of the VCAA, specifically 
and in great detail.   

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in December 2000, shortly after the 
enactment of the VCAA).  See Pelegrini v. Principi, 17 Vet. 
App 412 (2004).  However, the claim was readjudicated and a 
SSOC was provided to the veteran in January 2004 following 
VCAA notice compliance action.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  His 
representative submitted additional argument on the veteran's 
behalf in May 2004.  Therefore, there is no prejudice to the 
veteran, because his claim was re-adjudicated by the RO after 
appropriate VCAA notice was provided.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
reports of two VA examinations, which will be described 
below.  In particular, the Board remanded this case in 
September 2003 so that a VA examination could be scheduled to 
determine if in fact the veteran has a right ankle or right 
Achilles disability.  In January 2004, the requested 
examination was completed.  The veteran and his 
representative have not identified any outstanding evidence 
pertaining to his claim.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  In his 
substantive appeal (VA Form 9) filed in January 2002, the 
veteran indicated that he did not want a hearing regarding 
this issue.  His very able representative has submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).
 
Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Factual background

The veteran's DD 214 reflects that his military occupational 
specialty in service was pararescue.  

Service medical records show that the veteran was seen in 
February 1994 for a right Achilles tendon sprain.  This was 
treated with a splint and crutches.  In January 1999, he was 
treated for a sprain or strain of the right ankle.  X-ray of 
the right ankle was normal.  A March 22, 1999 service medical 
record indicated that the right ankle problem has "resolved, 
full recovery". Also of record is a March 23, 1999 physical 
therapy consultation.  The veteran complained of right ankle 
pain for the previous three months, only with running.  He 
was issued a lace-up ankle brace for running.   The remainder 
of his service medical records are pertinently negative.  

In September 1999, the veteran filed a claim of entitlement 
to, among other claimed disabilities, residuals of right 
ankle injury.

On VA examination in August 2000, the veteran complained of 
pain and stiffness of the right ankle.  He reported injuring 
the right ankle in service.  Right ankle examination revealed 
no deformity or swelling.  There was no evidence of scar.  
There was no tenderness.  Range of motion was extension of 10 
degrees, flexion of 20 degrees, inversion of 15 degrees, and 
eversion of 5 degrees.  Power against resistance was good.  
Achilles tendon was normal in size and contracts well against 
resistance.  X-ray of the right ankle was normal, with no 
residual of any traumatic pathology shown.  MRI revealed no 
significant finding or abnormality in the right ankle joint.  
The diagnosis was history of painful right ankle; no residual 
of any traumatic injury.  

In December 2000, the RO denied the veteran's claim.  This 
appeal followed.
As was noted by the Board in its VCAA discussion above, the 
Board remanded this case in September 2003 so that another VA 
examination could be accomplished.  

On VA examination in January 2004, the veteran reported that 
while swimming in a pool in 1994 he pushed off the wall and 
felt a snapping or popping sensation in his right Achilles 
tendon and had immediate right Achilles tendon pain.  He 
stated that when he was seen at the hospital he was placed on 
crutches and given medication.  He stated that the injury had 
healed.  However, he further stated that he has been having 
problems with his Achilles tendon ever since.  

On physical examination, range of motion of the right ankle 
was dorsiflexion of 10 degrees and plantar flexion of 35 
degrees.  Gait was normal.  There was no pain to palpation of 
the Achilles tendon bilaterally either in the weight-bearing 
position or a non-weight bearing position.  It was noted that 
range of motion following repetitive movement did not change 
during the examination.  X-ray of the right ankle was 
negative.  MRI revealed no significant finding or abnormality 
in the right ankle joint.  It was noted that the veteran 
declined a nuclear bone scan to assess for stress finding of 
the right calcaneus and for tendon inflammation.  The 
diagnosis was normal right ankle and right Achilles tendon.  
The examiner concluded that the veteran had no current 
disability of the right ankle or right Achilles tendon.  The 
examiner indicated that the veteran had an alteration in the 
range of motion of his bilateral ankles due to body habitus 
alone, which was a normal variant.  

The veteran has not identified any post-service medical 
treatment pertaining to his right lower extremity.

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.  

With respect to Hickson element (1), current disability, VA 
examinations in August 2000 and January 2004 concluded that 
the veteran did not have any current disability of the right 
ankle or Achilles tendon.  These conclusions were reached 
following comprehensive clinical evaluations which consisted 
of physical testing as well as radiological study of the 
veteran's right ankle.  The veteran himself has pointed to no 
post-service medical treatment of the right ankle or heel.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability

The Board acknowledges the veteran's complaints of pain in 
his right ankle.  While having no reason to doubt the 
veteran, it is now well established that a symptom alone, 
such as pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  
In the absence of diagnosed disability regarding the right 
ankle and Achilles tendon, service connection may not be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In short, Hickson element (1) has not been met.  Service 
connection must be denied on that basis alone.  For the sake 
of completeness, the Board will briefly address the remaining 
two elements.

With respect to Hickson element (2), in-service incurrence, 
the service medical records show treatment for right ankle 
and Achilles tendon pain in 1994 and 1999.  Hickson element 
(2) has therefore been met.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to his right 
ankle or heel area to his military service.  It is clear that 
in the absence of a current diagnosis of right ankle and 
Achilles tendon disability, such a medical nexus opinion 
would be an impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the condition and military service.  It is now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In summary, Hickson elements (1) and (3) have not been met.  
For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against the veteran's claim.  Service connection claim for 
a right ankle and Achilles tendon disability accordingly is 
denied.  

The Board additionally wishes to inform the veteran that if 
in the future he is diagnosed with a right ankle or Achilles 
tendon disorder, he should inform his representative and/or 
the RO.




 	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ankle and 
Achilles tendon disability is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



